Citation Nr: 0206387	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  99-23 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for twitching of the 
face, neck, shoulders, arms and hands due to an undiagnosed 
illness.  

2.  Entitlement to service connection for skin rash of the 
face, chest, neck and thighs due to an undiagnosed illness.  

3.  Entitlement to service connection for sleep disorder, 
memory loss and difficulty with concentration due to an 
undiagnosed illness.  

4.  Entitlement to service connection for breathing 
difficulties, chest pain, and dyspnea due to an undiagnosed 
illness.  

5.  Entitlement to service connection for status post 
tonsillectomy, claimed as throat infection, due to an 
undiagnosed illness.  

6.  Entitlement to service connection for right ear infection 
due to an undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from September 1980 to 
February 1981, and from January 1990 to June 1991.  He served 
in Southwest Asia in support of Operation Desert Storm from 
January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims of 
entitlement to service connection for twitching of the face, 
neck, shoulders, arms and hands; skin rash of the face, 
chest, neck and thighs; a sleep disorder, memory loss and 
difficulty with concentration; breathing difficulties, chest 
pain, and dyspnea; status post tonsillectomy, claimed as 
throat infection; and a right ear infection, with all 
disorders claimed as due to an undiagnosed illness.  

In a letter received in May 2000, the veteran stated that he 
wished to withdraw his claim for a right hand and right arm 
injury due to an undiagnosed illness. This claim is therefore 
not before the Board at this time.  See 38 C.F.R. § 20.204(b) 
(2001).    

In his substantive appeal, received in February 2000, the 
veteran requested a hearing before a Member of the Board in 
Washington, D.C.  In October 2001, the RO sent the veteran 
notice that a hearing was scheduled on November 13, 2001.   
Subsequently, the veteran failed to appear for his scheduled 
hearing, and the claims folder does not indicate that the 
veteran filed a motion for a new hearing.  Accordingly, the 
Board will proceed without further delay.

REMAND

The veteran served in Southwest Asia in 1991, and he has 
filed claims for various undiagnosed illnesses.  See 
38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (2001).  
During the current appeal, amendments were made to both 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 66 Fed. Reg. 
56,614-56,615 (2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).

The veteran has yet to be informed of these new criteria, and 
the RO has yet to determine the appellant's entitlement to 
service connection under such new versions of the statute and 
regulation.  As the Board cannot determine the merits of the 
claim under the new criteria without prejudicing the 
veteran's right to due process under law, Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), and as the claims for service 
connection under the amended law and regulation are 
inextricably intertwined with the benefits sought on appeal, 
the Board concludes that the RO must consider the veteran's 
claims of entitlement to service connection under the new law 
and regulation in the first instance.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (as codified at 38 C.F.R. § 19.9); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Therefore, this case is REMANDED for the following actions:

The RO should evaluate the veteran's 
claims of entitlement to service 
connection for twitching of the face, 
neck, shoulders, arms and hands; skin 
rash of the face, chest, neck and thighs; 
a sleep disorder, memory loss and 
difficulty with concentration; breathing 
difficulties, chest pain, and dyspnea; 
status post tonsillectomy (claimed as 
throat infection); and a right ear 
infection, with all disorders claimed as 
due to undiagnosed illnesses, under the 
revised versions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.

If the claims remain denied, the veteran should be provided 
with a supplemental statement of the case and be given the 
opportunity to respond.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




